Case 3:17-cv-00072-NKM-JCH Document 1103 Filed 09/21/21 Page lof2 Pageid#: 18201

Vv

a)
b)
c)

d)

 

Elizabeth Sines, et al
Plaintiffs

Jason Kessler, et.al

Defendants

IN THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF VIRGINIA CLERK'S OFFICE U.S. DIST. COURT
AT CHARLOTTESVILE, VA

FILED

SEP 2 1 2021

JULIA WC yoo/
Case No: 3:17-cv-072-NKM

CharlottesvilleiDivision

   
 

qm nanenemna eee

FIRST SWORN DECLARATION OF CHRISTOPHER CANTWELL REGARDING

PLAINTIFF'S FAILURE TO NOTICE DEPOSITIONS

eee ee mw ewe ew ew Re eee ER EE EE EE Ee EE ee ee Ee eee eee ee ee ee ee ee ee =

I, Christopher Cantwell, do hereby aver under penalty of perjury this

21st day of September, 2021, that the following is true and correct:

1) I am over 18. years of age and have personal knowledge of the fol-

lowing.

2) As previously averred, in January 2021, I received from the Plaint-

iffs a thumb drive containing 128 files.

3) On September 20, 2021, I reviewed the drive of para 2, supra.

4) From my review of the thumb drive of para 2, supra, I can now affirm
that I was not served with the following notices of deposition until

January 2021, months after the depositions were taken:

Brad Griffin, noticed March 11, 2020;
Dillon “Hopper” Izarry, noticed April 28, 2020, et alia;
Robert Isaacs "Baker", noticed May 28, 2020, et alia;

Michael "Enoch" Peinovich, noticed May 22, 2020, et alia;

-l-
 

Case 3:17-cv-00072-NKM-JCH Document 1103 Filed 09/21/21 Page 2of2 Pageid#: 18202

e) Tom Rosseau, noticed June 4, 2020;

f) Kyle Chapman, nopticed June 19, 2020.

5) Because I did not receive the notice of deposition described para
4, supra, until January 2021, months after the depositions had been
taken, I had no opportunity to be present or represented at the

depositions and had no reasonable notice thereof.

Having so averred, I sayeth no more under oath.

  

 

Christopher Cantwell
